DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed November 21, 2022 has been entered.  Claims 1, 22 have been amended.  Claims 2-3, 5, 7-12, 23, 25-27 have been canceled.  Currently, claims 1, 4, 6, 13-22, 24 and 28-33 are pending for examination.

Response to Arguments
Applicant’s arguments, see pages 8-10, filed November 21, 2022, with respect to the rejection(s) of claim(s) 1, 4, 6, 13-22, 24 and 28-33 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Chen et al. (US PG Pub 2018/0235353).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 13-22, 24, and 28-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manicka (US PG Pub 2020/0077953) in view of Chen et al. (US PG Pub 2018/0235353) and Chekanov (US Pat 6,201,991).
Regarding claims 1, 32, 33, Manicka discloses a subcutaneously implantable device comprising: a housing 702; a clip 704 attached to the housing that is configured to anchor the device to a muscle, a bone, and/or a first tissue (“Clip 704 is configured to anchor subcutaneous device 700 to xiphoid process X and sternum S” [0220]) wherein the clip has an anchoring portion 740 that extends along a top side of the housing configured to move between an open position and a closed position to increase or decrease an opening between the housing and the anchoring portion of the clip to anchor the device to the muscle, the bone, and/or the first tissue ([0220]; a first stiff prong 706a ([0124]) with a proximal end attached to the housing and a distal end extending away from the housing that is configured to be positioned adjacent to a first blood vessel (fig. 24a); a first electrode 772a on the distal end of the first stiff prong that is configured to be positioned adjacent to the first blood vessel ([0216], fig. 24a); and circuitry in the housing in electrical communication with the first electrode that is capable to deliver electrical stimulation using the first electrode.  Manicka does not expressly disclose the clip has a mast portion that extends away from a back end of the anchoring portion and along a back end of the housing, also configured to move between an open position and a closed position to increase or decrease an opening between the housing and the anchoring portion of the clip.  Chen et a. teaches it is well known in the art for a clip to interface with a housing 3 via a mast portion 12 that extends away from a back end of an anchoring portion 13 and along a back end of the housing, wherein the anchoring portion and the mast portion are configured to move between an open position and a closed position with respect to the housing to increase or decrease an opening between the housing and the anchoring portion of the clip (figs. 2a-b).  Therefore, because these two clip designs were art-recognized equivalents at the time the invention was made, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the clip design of Chen et al. including the mast 12 for the clip of Manicka.  Manicka does not expressly disclose using the first electrode to create an electric field around the first blood vessel.  Chekanov teaches positioning a subcutaneously implantable device comprising an electrode 22 adjacent to a first blood vessel 16 and delivering electrical stimulation using the electrode 22 to create an electric field around the first blood vessel to help prevent and treat atherosclerosis (col. 2, lines 35-43).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using the device of Manicka in the manner taught by Chekanov in order to provide therapy for more effectively preventing and treating atherosclerosis.  
Regarding claim 4, Manicka discloses wherein the clip comprises at least one tine configured to pierce the muscle, the bone and/or the first tissue ([0106]), and wherein it would have been obvious to one of ordinary skill in the art that the at least one tine would be configured to bend back around into the muscle, the bone and/or the first tissue as the clip is moved from an open position to a closed position via the spring bias of the clip when it is expanded to fit onto the muscle, the bone and/or the first tissue ([0106]).
Regarding claims 6, 24, Manicka discloses the clip is configured to be anchored to a xiphoid process and/or a sternum of a patient ([0148]).
Regarding claims 13-14, Manicka discloses the first stiff prong is made of a material (“Nitinol”) having sufficient stiffness to be capable of pushing through tissue in a body of a patient ([0124]).
Regarding claim 15, Manicka discloses the first stiff prong further comprises: a base portion 764A on the proximal end of the first stiff prong; an arm portion 768A; and a therapeutic portion 770A extending from the arm portion and termination at the distal end of the first stiff prong, wherein the first electrode 772A is positioned on the therapeutic portion of the first stiff prong ([0216]).
Regarding claims 16 and 28, Manicka in view of Chekanov discloses the electrical stimulation that is provided using the first electrode is pulsating electrical stimulation to create a pulsating electric field between and around the first electrode and the housing (col. 2, lines 17-23, 36-52).
Regarding claims 17-18, Manicka in view of Chekanov discloses a plurality of stimulation parameters including a frequency 30-120 bpm, a pulse width of 2-20 Hz, an amplitude of 1-6 V (col. 2, line 61 to col. 3, line 5).  
Regarding claim 19, Manicka discloses a second stiff prong 706B with a proximal end attached to the housing and a distal end extending away from the housing that is configured to be positioned adjacent to a second blood vessel; and a second electrode 772B on the distal end of the second stiff prong that is configured to be positioned adjacent to the second blood vessel; wherein the circuitry in the housing 702 is in electrical communication with the second electrode (fig. 24A).  Manicka in view of Chekanov discloses delivering electrical stimulation using an electrode to create an electric field (col. 2, lines 35-43) around a blood vessel.  
Regarding claims 20-21, Manicka in view of Chekanov discloses the electrical stimulation that is provided using the first electrode is pulsating electrical stimulation to create a pulsating electric field between and around the first electrode and the second electrode, between the first electrode and the housing, and a pulsating electric field between  and around the second electrode and the housing (col. 2, lines 17-23, 36-52).
Regarding claim 31, Manicka discloses the first stiff prong is made of a material having sufficient stiffness to be capable of pushing through tissue in a mediastinum of a patient ([0102], [0147]).
Regarding claim 22, Manicka discloses a method of using a subcutaneously implantable device comprising: a housing 702; a clip 704 attached to the housing that is configured to anchor the device to a muscle, a bone, and/or a first tissue (“Clip 704 is configured to anchor subcutaneous device 700 to xiphoid process X and sternum S” [0220]) wherein the clip has an anchoring portion 740 configured to move vertically with respect to the housing between an open position and a closed position to increase or decrease an opening between the housing and the anchoring portion of the clip to anchor the device to the muscle, the bone, and/or the first tissue ([0220]; a first stiff prong 706a ([0124]) with a proximal end attached to the housing and a distal end extending away from the housing that is configured to be positioned adjacent to a first blood vessel (fig. 24a); a first electrode 772a on the distal end of the first stiff prong that is configured to be positioned adjacent to the first blood vessel ([0216], fig. 24a); and circuitry in the housing in electrical communication with the first electrode that is capable to deliver electrical stimulation using the first electrode.  Manicka does not expressly disclose the clip has a mast portion that extends away from a back end of the anchoring portion and along a back end of the housing, also configured to move between an open position and a closed position to increase or decrease an opening between the housing and the anchoring portion of the clip.  Chen et a. teaches it is well known in the art for a clip to interface with a housing 3 via a mast portion 12 that extends away from a back end of an anchoring portion 13 and along a back end of the housing, wherein the anchoring portion and the mast portion are configured to move between an open position and a closed position with respect to the housing to increase or decrease an opening between the housing and the anchoring portion of the clip (figs. 2a-b).  Therefore, because these two clip designs were art-recognized equivalents at the time the invention was made, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the clip design of Chen et al. including the mast 12 for the clip of Manicka.  Manicka does not expressly disclose using the subcutaneous device for the method of preventing and treating atherosclerosis by using the first electrode to create an electric field around the first blood vessel.  Chekanov teaches positioning a subcutaneously implantable device comprising an electrode 22 adjacent to a first blood vessel 16 and delivering electrical stimulation using the electrode 22 to create an electric field around the first blood vessel to help prevent and treat atherosclerosis (col. 2, lines 35-43).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try using the device of Manicka in the manner taught by Chekanov in order to provide therapy for more effectively preventing and treating atherosclerosis.  
Regarding claim 24, Manicka discloses the clip is configured to be anchored to a xiphoid process and/or a sternum of a patient ([0148]).
Regarding claim 28, Manicka in view of Chekanov discloses the electrical stimulation that is provided using the first electrode is pulsating electrical stimulation to create a pulsating electric field between and around the first electrode and the housing (col. 2, lines 17-23, 36-52).
Regarding claim 29, Manicka in view of Chekanov discloses the electrical stimulation that is provided using the first electrode is pulsating electrical stimulation to create a pulsating electric field between and around the first electrode and the second electrode, between the first electrode and the housing, and a pulsating electric field between  and around the second electrode and the housing (col. 2, lines 17-23, 36-52).
Regarding claim 30, Manicka discloses a second stiff prong 706B with a proximal end attached to the housing and a distal end extending away from the housing that is configured to be positioned adjacent to a second blood vessel; and a second electrode 772B on the distal end of the second stiff prong that is configured to be positioned adjacent to the second blood vessel; wherein the circuitry in the housing 702 is in electrical communication with the second electrode (fig. 24A).  Manicka in view of Chekanov discloses delivering electrical stimulation using an electrode to create an electric field (col. 2, lines 35-43) around a blood vessel.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ERICA S LEE/Primary Examiner, Art Unit 3792